Response to petition for rehearing by
Judge Hobson:
Bagare the opinion was delivered in this case three members of the court read the record. On petition for rehearing two other members of the court have read it. The case lias been carefully reconsidered by *125the whole court. We are of opinion that upon the undisputed facts the deceased was clearly negligent in going upon the tracks as he did, and but for this negligence on his part the unfortunate injury to him would not have occurred. Petition overruled.